Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 4-9 in the reply filed on 7/22/21	 is acknowledged.
 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,6,20 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Sato (JP 2012220754, as evidenced by the translation). 

    PNG
    media_image1.png
    294
    273
    media_image1.png
    Greyscale

Regarding claim 1, Sato teaches a camera optical lens (Fig. 1, Table 1, [54-]), comprising, from an object side to an image side in sequence: a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens and a seventh lens, 
wherein the camera optical lens satisfies following conditions:
1.51≤f1/f≤2.5 (1.7);
1.70≤n3≤2.20 (1.799520);
0.00≤f3/f4≤2.00 (33.5/24.7);
−10.00≤(R13+R14)/(R13−R14)≤10.00 (R13=72, R14=531); and
0.01≤d5/TTL≤0.20 (1.3/92.6),
where
f denotes a focal length of the camera optical lens;
f1 denotes a focal length of the first lens;
f3 denotes a focal length of the third lens;
f4 denotes a focal length of the fourth lens;
n3 denote a refractive index of the third lens;
d5 denotes an on-axis thickness of the third lens;
TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis;
R13 denotes a curvature radius of an object side surface of the seventh lens; and
R14 denotes a curvature radius of an image side surface of the seventh lens.

Regarding claim 6, Sato further teaches the camera optical lens as described in claim 1, wherein the second lens has a positive refractive power, and comprises an 
the camera optical lens further satisfies following conditions:
0.87≤f2/f≤3.52 (62.6/51.6);
−5.19≤(R3+R4)/(R3−R4)≤−2.39 (R3=30, R4=63); and
0.03≤d3/TTL≤0.10 (6.3/92.6),
where
f2 denotes a focal length of the second lens;
R3 denotes a curvature radius of the object side surface of the second lens;
R4 denotes a curvature radius of the image side surface of the second lens; and
d3 denotes an on-axis thickness of the second lens.

Regarding claim 20, Sato further teaches the camera optical lens as described in claim 1, wherein an F number of the camera optical lens is smaller than or equal to 2.06 (1.21).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato. 
Regarding claim 2, Sato teaches all the limitations as stated in claim 1, but does not explicitly teach the first lens is made of plastic material, the second lens is made of plastic material, the third lens is made of glass material, the fourth lens is made of plastic material, the fifth lens is made of plastic material, the sixth lens is made of plastic material and the seventh lens made of a plastic material. 
Absent any showing of criticality and/or unpredictability, having the first lens is made of plastic material, the second lens is made of plastic material, the third lens is made of glass material, the fourth lens is made of plastic material, the fifth lens is made of plastic material, the sixth lens is made of plastic material and the seventh lens made of a plastic material would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention, since both plastic and glass material are popular choice as lens material which depends on the availability and design choice for each manufacturer. With the many manufacturers making many kinds of camera optical lens, and the limited combination of glass vs plastic for each lens, it is more likely than not, some manufacturer will choose the specific material combination as stated in the claim.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of  by having the first lens is made of plastic material, the second lens is made of plastic material, the third lens is made of glass material, the fourth lens is made of plastic material, the fifth lens is made of plastic material, the sixth lens is made of plastic material and the seventh lens made of a plastic material for the purposes of consideration of cost, availability and/or design choice.

Allowable Subject Matter
Claim(s) 3-5,7-9,18-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowable subject matter: 
Regarding each of claims 3-5,7-9,18-19, the prior art of record neither anticipates nor renders obvious all the limitations of each claim for a camera optical lens including the further limitations in each claim, along with the other claimed limitations of each claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov